 1                                UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3                                                ***
 4    THE TRUSTEES OF THE CALIFORNIA                         Case No. 2:20-cv-01519-RFB-EJY
      IRONWORKERS FIELD PENSION TRUST,
 5    CALIFORNIA IRONWORKERS FIELD
      WELFARE TRUST, CALIFORNIA AND
 6    VICINITY FIELD IRONWORKERS                                         ORDER
      ANNUITY FUND, CALIFORNIA FIELD
 7    IRONWORKERS VACATION TRUST
      FUND, CALIFORNIA FIELD
 8    IRONWORKERS APPRENTICESHIP
      TRAINING AND JOURNEYMAN
 9    RETRAINING FUND, IRONWORKERS
      WORKERS’ COMPENSATION TRUST,
10    CALIFORNIA FIELD IRONWORKERS
      ADMINISTRATIVE TRUST, AND
11    CALIFORNIA FIELD IRONWORKERS
      LABOR MANAGEMENT COOPERATIVE
12    TRUST,
13                  Plaintiffs,
14          v.
15    FREYSSINET, INC., A DELAWARE
      CORPORATION; WESTERN SURETY
16    COMPANY, A SOUTH DAKOTA
      COMPANY; M. A. MORTENSON
17    COMPANY, A MINNESOTA
      CORPORATION; MCCARTHY BUILDING
18    COMPANIES, INC., A MISSOURI
      CORPORATION; FEDERAL INSURANCE
19    COMPANY, AN ILLINOIS
      CORPORATION; AND MORTENSON-
20    MCCARTHY LAS VEGAS STADIUM, A
      JOINT VENTURE, A GENERAL
21    PARTNERSHIP; MERCHANTS BONDING
      COMPANY, AN IOWA COMPANY;
22    TRAVELERS CASUALTY AND SURETY
      COMPANY OF AMERICA, A
23    CONNECTICUT SURETY; JOHN DOES I-
      XX, INCLUSIVE; AND ROE ENTITIES I-
24    XX, INCLUSIVE
25                  Defendants.
26

27          Before the Court is the Joint Status Report. ECF No. 26. The parties state that this matter
28   may be resolved or the amount in dispute may substantially be narrowed once Plaintiffs’ amended
                                                    1
 1   audit is completed. Id. at 5. The parties further state that the amounts Plaintiffs receive from the

 2   Steel Partners Bankruptcy distribution will reduce the amounts at issue in this action and that it is

 3   uncertain at this time when such distribution will be made.

 4            Good cause appearing, IT IS HEREBY ORDERED that the telephonic status conference

 5   currently set for July 16, 2021 at 10:00 a.m. is VACATED and rescheduled to October 8, 2021 at

 6   10:00 a.m. The parties are instructed to call the Audio Conference Line at (888) 251-2909, access

 7   code 7771745, five (5) minutes prior to the hearing time. Please remain on the line until such time

 8   as the Court joins the call and convenes the proceedings. The use of a cell phone or speaker phone

 9   during the call is prohibited. The call must be made using a land line.

10            IT IS FURTHER ORDERED that the parties shall submit a joint status report on or before

11   October 1, 2021.

12            IT IS FURTHER ORDERED that the following scheduling order shall apply to this case:

13            •   Discovery Cut off:                        November 15, 2021

14            •   Amend Pleadings/Add Parties:              August 17, 2021

15            •   Initial Expert Disclosures Due:           September 16, 2021

16            •   Rebuttal Expert Disclosures
                  Due:                                      October 18, 2021
17
              •   Dispositive Motions Due:                  November 18, 2021
18
              •   Pretrial Order Due:                       December 20, 2021 1
19

20            Dated this 12th day of July, 2021.
21

22

23                                                          ELAYNA J. YOUCHAH
                                                            UNITED STATES MAGISTRATE JUDGE
24

25

26

27
     1
              If the parties file Dispositive Motions, then the duty to submit a Pretrial Order shall be suspended until thirty
28   (30) days after the final decision on the Dispositive Motions or further Order of the Court.
                                                                2
